UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-1923


WEST VIRGINIA CWP FUND, as carrier for C.C. Conley & Sons, Inc.,

                     Petitioner,

              v.

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF LABOR; DOYLE G. BAILES,

                     Respondents.



On Petition for Review of an Order of the Benefits Review Board. (15-0439-BLA)


Submitted: May 22, 2017                                            Decided: June 1, 2017


Before TRAXLER, KEENAN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jeffrey R. Soukup, JACKSON KELLY PLLC, Lexington, Kentucky, for Petitioner. M.
Patricia Smith, Solicitor of Labor, Maia S. Fisher, Associate Solicitor, Sean G. Bajkowski,
Counsel for Appellate Litigation, Jeffrey S. Goldberg, UNITED STATES DEPARTMENT
OF LABOR, Washington, D.C.; Carl Hostler, PRIM LAW FIRM, PLLC, Hurricane, West
Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      West Virginia CWP Fund seeks review of the Benefits Review Board’s decision

and order affirming the administrative law judge’s award of black lung benefits pursuant

to 30 U.S.C. §§ 901-944 (2012). Our review of the record discloses that the Board’s

decision is based upon substantial evidence and is without reversible error. Accordingly,

we deny the petition for review for the reasons stated by the Board. W. Va. CWP Fund v.

Dir., Office of Workers’ Comp. Programs, No. 15-0439-BLA (B.R.B. June 16, 2016). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                    PETITION DENIED




                                           2